Citation Nr: 1618049	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder (MDD), to include secondary to service-connected right ankle, bilateral knee, and low back disabilities and a sciatic nerve condition, left side.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988, and subsequent service with the Air National Guard of Arkansas from September 1989 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.  

The Veteran testified at a July 2013 video conference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is of record.  

In November 2015, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 


FINDINGS OF FACT

1. The record does not contain clear and unmistakable evidence demonstrating that the Veteran's acquired psychiatric disability pre-existed his entrance into active duty service or was not aggravated by service.

2. An acquired psychiatric disability did not manifest in service or within one year after separation from service and is unrelated to service.

3. An acquired psychiatric disability was not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

1. The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2. An acquired psychiatric disability was not incurred in or aggravated by service, and is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3. An acquired psychiatric disability was not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran was provided with a VCAA notification letter in February 2010 and his claims were last readjudicated in February 2016.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was also afforded VA examinations in June 2010 and September 2015 and a subsequent addendum in February 2016.

The Board previously remanded the case in September 2014 and November 2015 for further development.  The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain outstanding records, provide the Veteran with an examination to determine the etiology of his disability, and readjudicate the claim.  Subsequently, outstanding treatment records were obtained, the Veteran was afforded an examination in September 2015 along with an addendum report, and the claim was readjudicated in an October 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ complied with the Board's most recent remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for an acquired psychiatric disorder, to include secondary to service connected disabilities is ready to be considered on the merits.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

As a preliminary matter, the Board finds that service connection for a pre-existing psychiatric disability on the basis of aggravation is not warranted.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

In this case, since the Veteran's April 1984 entrance examination did not include any notation about a pre-existing psychiatric disability, the presumption of soundness attaches.  In a December 2015 VA examination, discussed in more detail below, the examiner opined that the Veteran's major depressive disorder did not clearly and unmistakably exist prior to service, nor was the disability aggravated by service.  Thus, given the opinion of the December 2015 examiner and the Veteran's April 1984 entrance examination, the Board does not find that the evidence of record clearly and unmistakably demonstrates that the Veteran's current acquired psychiatric disability had its onset prior to his entry into service and were not aggravated beyond its natural progression during service.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089.  Thus, service connection for a pre-existing psychiatric disability based on aggravation is not warranted.  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

The Veteran avers that his current acquired psychiatric disability is caused by his period of service, or alternatively his service connected right ankle, bilateral knee, and low back disabilities and sciatic nerve condition.  For the following reasons, the Board finds that service connection on either basis is not warranted.

Service treatment records demonstrate no in service complaints, treatments or manifestations of depression or any other psychiatric disability.  See Examination Reports and Reports of Medical History dated May 9, 1988, April 4, 1992, April 5, 1997, and November 1, 2000.

Post-service, the Veteran was afforded a mental health assessment in 2009.  At that time, the Veteran reported feeling depressed since being discharged from the military.  He rated his depression at 10 out of 10.  See VA Treatment Record dated August 24, 2009.  Since that time, the Veteran has been treated by RN C.M.  Often times, the Veteran's depression and chronic pain were noted.  See VA Treatment Records dated January 28, 2010, March 11, 2010, July 13, 2010, November 18, 2011, March 2, 2012, June 12, 2012, September 14, 2012, and February 4, 2012.  On one occasion, after the Veteran reported that his depression was connected to his chronic pain in that such pain caused impaired self-esteem, worry, and anxiety.  At that time, RN C.M. indicated that the Veteran's depression was secondary to his chronic pain.  See VA Treatment Record dated November 23, 2010.  On another occasion, RN C.M. noted that the Veteran's chronic back pain exacerbated his depression.  See VA Treatment Record March 13, 2014.  

The Veteran was afforded a VA examination in June 2010.  At that time, the examiner opined that the Veteran's psychiatric disability was less likely than not caused by or a result of his period of service, but rather his family issues, fear of losing his job, and a public speaking phobia.

The Veteran was afforded another VA examination in 2015.  At that time, the Veteran admitted that he was never treated or diagnosed with a psychiatric disability while in service, but maintained that the pain of his service connected disabilities caused his depression.  Specifically, the Veteran noted that his chronic pain changed his quality of life, in that he began to isolate himself because he did not want to socialize with others.  He admitted that he felt awkward around others with a knee brace, a back brace and a cane.  

Upon examination, the examiner noted that the medical evidence did not support the claim that the Veteran's chronic pain caused his depression; rather, the examiner noted that the Veteran had a long history of depressive symptoms, which were exacerbated by marital distress.  The examiner also conducted Minnesota Multiphasic Personality Inventory (MMPI) psychological testing.  Based on the results of the test, the examiner noted that there was evidence of significant over-reporting of symptoms and non-credible memory, and thus, was not an accurate representation of the Veteran's genuine symptoms.  In sum, the examiner opined that the Veteran's acquired psychiatric disability was less likely than not caused by, a result of, or aggravated by his period of military service.  See VA Examination dated September 30, 2015.

Upon Board remand, an addendum opinion was sought.  The examiner opined that the Veteran's major depressive disorder did not clearly and unmistakably pre-exist service.  In so finding, the examiner pointed out that while the Veteran may have had a pattern of poor coping prior to his period of service, which may have led to difficulty adjusting to military life, such issues likely resolved, as evidenced by his voluntary re-enlistment.  In addition, the Veteran's diagnosis of major depressive disorder came many years after service, and was related to post-military life stressors.

The examiner also opined that based on the evidence of record, the Veteran's major depressive disorder was not caused or aggravated by his service-connection medical conditions, to include his right ankle, bilateral knee and low back disabilities sciatic nerve condition on the left side.  The examiner again pointed out that throughout his treatment records, the Veteran's depression was often linked to post-service life stressors.  The examiner also found that the Veteran's statements linking his depression to his chronic pain were not credible based on the results of the MMPI test.  See VA Examination Addendum dated December 14, 2015. 

Also of record are statements from the Veteran's treating psychiatric nurse, RN C.M.  In her statement, RN C.M. opined that the Veteran's depression is directly related to the chronic pain from his service-connected disabilities.  See Statements from RN C.M. dated March 13, 2014 and January 14, 2015.

Upon consideration of all the evidence of record, the Board finds that service connection for the Veteran's major depressive disorder, to include as secondary to his service-connected disabilities, is not warranted.  In so finding, the Board finds that the probative value of the statement from the Veteran's treating RN is outweighed by that of the September 2015 VA examination and subsequent addendum.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that the 2015 examiner rendered the medical opinions after thoroughly reviewing the claims file and relevant medical records and examining the Veteran.  The examiner noted the Veteran's pertinent history, elicited and described the Veteran's symptoms and stressors in detail, and conducted relevant diagnostic testing, specifically the MMPI test, and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 383 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (finding that the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).   

By contrast, the Board finds that the two letters from RN C.M. providing a positive nexus between the Veteran's depression and his service-connected disabilities, to be less probative.  RN C.M.'s opinion is primarily based on the Veteran's own statements linking his depression to his chronic pain.  There is no indication that RN C.M. conducted any diagnostic testing in reaching her conclusion.  Further, RN. C.M. did not discuss any of the inconsistencies in the Veteran's statements, which initially linked his depression to life stressors.  The treating RN's mere conclusion that the Veteran's depression is related to his chronic pain, without more, is not probative and does not assist the Board in making a decision.  See Nieves-Rodriguez, supra, (noting that medical opinion evidence is not "entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Accordingly, the Board finds that RN C.M.'s opinion carries little probative weight as to the issue of etiology.

The Board has also considered the lay statements of record.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is certainly competent to attest to his symptoms of depression.  However, the Board places more weight on the well-reasoned medical opinions from the VA examiner in September 2015 and December 2015 than on the lay statements of record and the unsupported medical opinion from the Veteran's treating RN.

Based on the forgoing, the Board finds that the weight of the evidence goes against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected disabilities.  As the weight of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and this claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as MDD, to include secondary to service connected right ankle, bilateral knee, and low back disabilities and a sciatic nerve condition, left side is denied.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


